Name: Commission Regulation (EEC) No 1731/79 of 6 August 1979 laying down detailed rules restricting the granting of production aid for Williams pears preserved in syrup
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 8 . 79 Official Journal of the European Communities No L 199/21 COMMISSION REGULATION (EEC) No 1731/79 of 6 August 1979 laying down detailed rules restricting the granting of production aid for Williams pears preserved in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 639/79 (2), and in particular Article 3c thereof, Whereas Council Regulation (EEC) No 1 640/79 (3) fixed the quantity of Williams pears preserved in syrup, in respect of which production aid may be paid at 57 100 tonnes ; whereas provisions should be adopted to ensure that this overall quantity is distri ­ buted between the various processing undertakings ; Whereas the quantity of the said preserves in respect of which new undertakings may qualify for aid should be determined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The granting of production aid for Williams pears preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, shall be restricted, in respect of each processing undertaking, to 105 % of the quantity produced during the 1978/79 marketing year. Article 2 In respect of Williams pears preserved in syrup, the percentage given in Article 6 (3) of Regulation (EEC) No 1 530/78 (4) shall be fixed for each marketing year at 2 % of the total quantity produced within the terri ­ tory of each Member State and qualifying for aid by virtue of Article 1 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from the beginning of the 1979/80 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1979 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 192, 31 . 7. 1979, p. 3 . (3) OJ No L 192, 31 . 7 . 1979, p. 4. ( «) OJ No L 179, 1 . 7. 1978, p. 21 .